SCHWAB, C. J.
Defendant was convicted of attempted sodomy in the first degree, ORS 161.405(1),1 ORS 163.405,2 and was placed on probation. One of the conditions of the probation order was that defendant pay $3,000 as "restitution” to the victim. This represents a sum greater than any expenses involved.
 On appeal defendant makes two assignments of error. The first — that there was no evidence of attempted "forcible compulsion” — is contrary to the record. The second — that the court exceeded its authority in directing the defendant to pay $3,000 to the victim — is correct. State v. Stalheim, 275 Or 683, 552 P2d 829 (1976).
Remanded for resentencing.

"(1) A person is guilty of an attempt to commit a crime when he intentionally engages in conduct which constitutes a substantial step toward commission of the crime.” ORS 161.405.


"(1) A person who engages in deviate sexual intercourse with another person or causes another to engage in deviate sexual intercourse commits the crime of sodomy in the first degree if:
"(a) The victim is subjected to forcible compulsion by the actor
"* * * * *.” ORS 163.405.